Citation Nr: 1424228	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  13-05 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim for Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151 for the cause of death of the Veteran.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1953 to March 1959.  The Veteran died in August 2005, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records, appellant correspondence, and RO adjudicatory determinations, which are not present in the claims folder.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In September 2013, October 2013, December 2013, and May 2014 letters, the appellant, through her attorney, has requested a Board videoconference hearing at the RO in Lincoln, Nebraska. See 38 C.F.R. §§ 20.700(e), 20.703, 20.704 (2013).  The hearing request is timely, as it was received within 90 days of the October 2013 letter sent to the appellant and her attorney.  See generally 38 C.F.R. § 20.1304 (2013).  No such hearing has been held, and the appellant's hearing request has not been withdrawn.  Consequently, a videoconference hearing must be scheduled before deciding this appeal.  

The appellant has requested that the videoconference hearing be scheduled at the RO in Lincoln, Nebraska, as this location is closest to the appellant's domicile and her attorney's office.  


Accordingly, the case is REMANDED for the following action:


The AOJ should take appropriate steps in order to schedule the appellant for a Board videoconference hearing in accordance with her request.  The appellant has requested that the videoconference hearing be scheduled at the RO in Lincoln, Nebraska, as this location is closest to the appellant's domicile and her attorney's office.  The appellant should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


